Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20150322200 see abstract, pages 1 and 2 and paragraphs [0072] [0077],[0089], and claims or US Pub 20070010650 see abstract and paragraphs [0058],[0059],[0063] and claims.

With regard to claim 1, 

an amorphous polyester or copolyester composition comprising the reaction product of a crystalline or semicrystalline polyester or copolyester, optionally derived from a recycled waste stream, at least one diol or aromatic diacid or an ester of a diacid or a hydroxycarboxylic acid or a lactone or a dianhydride, and a catalyst, wherein the amorphous composition has a weight average molecular weight of at least 10,000 g/mol, polystyrene equivalent molecular weight, as measured by gel permeation chromatography.

US Pub 20150322200 discloses a polyester compositions comprising the reaction product of: a) a precursor component comprising xanthene dicarboxylic acid (XDA), or a reactive derivative thereof; b) a terephthalate component comprising at least one di(C1-C3 alkyl) terephthalate, or terephthalic acid, or a combination thereof; c) a diol component comprising 1,4 cyclohexane dimethanol (CHDM); and d) at least one metal catalyst; methods of making same, and articles comprising the disclosed compositions. 
With regard to the average molecular weight, note in paragraph [0072], the polyester composition has a weight average molecular weight from about 5,000 to about 130,000 g/mol as determined by gel permeation chromatography in chloroform /hexafluoro isopropanol (5:95, volume/volume ratio) at 25.degree. C. using polystyrene standards. In a still further aspect, the polyester has a weight average molecular weight from about 10,000 to about 200,000 g/mol as determined by gel permeation chromatography in chloroform/hexafluoro isopropanol (5:95, volume/volume ratio) at 25.degree. C. using polystyrene standards. In a yet further aspect, the polyester composition has a weight average molecular weight from about 20,000 to about 80,000 g/mol as determined by gel permeation chromatography in chloroform/hexafluoro isopropanol (5:95, volume/volume ratio) at 25.degree. C. using polystyrene standards. 
In paragraph [0038], the reference discloses the production of polyester composition comprising an amorphous copolyester. See also paragraph [0077]. 

US Pub 20070010650, discloses in the abstract amorphous polyesters containing (a) a dicarboxylic acid component having 70 to 100 mole % of terephthalic acid residues, and 0 to 10 mol % of aromatic dicarboxylic acid residues or aliphatic dicarboxylic acid residues; and (b) a glycol component having 10 to 100 mole % of 2,2,4,4-tetramethyl-1,3 cyclobutanediol  residues, and 0 to 90 mol % of 1,4-cyclohexanedimethanol residues; wherein the total mole % of the dicarboxylic acid component is 100 mole %, and the total mole % of the glycol component is 100 mole %. The polyesters may be manufactured into amorphous articles such as fibers, films, or sheets.

With regard to claim 2,

 wherein the polyester is polyethylene terephthalate, polyethylene terephthalate glycol, or a polyester where the main diol component is ethylene glycol, propylene glycol, 1,4-butane diol, spiroglycol or blends thereof.

Reference ‘200, discloses in paragraph [0089] discloses the above PET and ethylene glycol being comprised therein. 
Note also Reference ‘650, discloses in paragraphs [0058],[0059],[0063] that ethylene glycol and/or butane diol are main components of the polyester.  

With regard to claim 3, 

the amorphous composition of claim 1 wherein the at least one aromatic diacid monomer is phthalic acid, terephthalic acid, isophthalic acid, or 2,5-furandicarboxylic acid, or combination thereof.

Note discussion in claim 1 of reference ‘200 which discloses that a terephthalic acid may be used. 
Note also Reference ‘650, abstract and paragraphs [0002] and [0003] etc.

With regard to claim 4,

 the amorphous composition of claim 1 wherein the at least one diol is ethylene glycol, 1,2-propylene glycol, 1,3- propylene glycol, butylene glycol, 1,4-butane diol, spiroglycol, isosorbide, cyclohexane dimethanol, or cyclobutane diol, or combination thereof.

Note reference ‘200 in paragraph [0089] that ethylene glycol may be used. 
Note also Reference ‘650, discloses in paragraph [0008]. 

With regard to claim 5, 
the amorphous composition of claim 1 wherein the catalyst is or comprises
titanium tetrabutoxide, cerium(IIl) acetate, tetra isopropyl titanate, antimony trioxide or a tin-based organometallic complex.

Reference ‘200, discloses in paragraph [0068] that polyesters can be obtained by interfacial polymerization or melt-process condensation, by solution phase condensation, or by transesterification or direct esterification polymerization using acid or metal catalysis. The catalyst facilitates the transesterification or direct esterification reactions, and can comprise cerium compounds, zinc compounds, antimony compounds, tin compounds, titanium compounds, germanium compounds, zirconium compounds, and combinations thereof, as well as many other metal and organometallic catalysts and combinations of metal catalysts that have been disclosed in the literature.
Although some of the specific catalysts have not been named, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular catalysts as claimed since the reference states that any such catalysts including those of other metal and organometallic catalysts and combinations that have been disclosed in the literature (known in the art) may be used.  One would have been motivated to employ particular catalysts claimed since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 
In addition to the discussion above for claim 5 with regard to ‘200, note also Reference ‘650, discloses in paragraph [0133] discloses suitable catalysts for use in the process include, but are not limited to, organo-zinc or tin compounds. The use of this type of catalyst is well known in the art. Examples of catalysts useful in the present invention include, but are not limited to, zinc acetate, butyl tin tris-2-ethylhexanoate, dibutyltin diacetate, and/or dibutyltin oxide. Other catalysts may include, but are not limited to, those based on titanium,  zinc, manganese, lithium, germanium, and cobalt. As noted above, although some of the specific catalysts have not been named, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular catalysts as claimed since the reference states that any such catalysts including those of other metal and organometallic catalysts and combinations that have been disclosed in the literature (known in the art) may be used.  One would have been motivated to employ particular catalysts claimed since, generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended purpose. See Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ 297 (1945). (Selection of solvent having boiling point and vapor pressure properties recognized as being ideal for printing inks into printing ink compositions found obvious on its face). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). (Selection of a known plastic to make a plastic container found obvious on its face). 

With regard to claim 6, 
the amorphous composition of claim 1 having a Tg of at least 75 °C. 
Reference ‘200, discloses in paragraph [0004] “… wherein the polyester composition exhibits a Tg of at least about 105.degree. C. (which falls within the value of the claimed inventions); wherein the polyester composition exhibits an intrinsic viscosity of at least about 0.7 dl/g; and wherein the polyester composition has a lead content of less than about 10 ppm.”
Note also Reference ‘650, discloses in paragraph [0009] that the amorphous polyester has a Tg of greater than 95.degree. C.

With regard to claim 7 
the amorphous composition of claim 4 wherein the cyclohexane dimethanol is 1,4-cyclohexane dimethanol present in an amount of from 20 to 40 mol% of total diol content.
Reference ‘200, discloses in paragraph [0066], the polyester composition comprises cyclohexane dimethanol from about 10 to about 50 mol % diol units (c) comprising 1,4 cyclohexane dimethanol  (CHDM) units based on the total moles of repeating units in the polyester composition. In a still further aspect, the polyester composition comprises from about 20 to about 50 mol % diol units (c) comprising 1,4 cyclohexane dimethanol (CHDM) units based on the total moles of repeating units in the polyester composition. In a yet further aspect, the polyester composition comprises from about 25 to about 50 mol % diol units (c) comprising 1,4 cyclohexane dimethanol (CHDM) units based on the total moles of repeating units in the polyester composition. 
Note also Reference ‘650, discloses in Example 5F, after NMR analysis, showed that the polymer was composed of 55.5 mol % 1,4- cyclohexane-dimethanol residue which is higher than the range as claimed. Note however, the reference states however, depending on the amount of cyclobutanediol, the amount of cyclohexane dimethanol residue decreased. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular amounts and/or parameters as known in the art, since it is shown by the reference, depending on the amount of cyclobutanediol, the amount of cyclohexane dimethanol residue decreased and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 
With regard to claim 8, 
the amorphous composition of claim 4 wherein the isosorbide is present in an 5 amount of from 15 to 100 mol% of total diol content.

Reference ‘200, discloses in paragraphs [0078], [0079], [0080], [0081], the reference states that the diol component comprises 1,4-cyclohexane dimethanol (CHDM) which allows for other diols to be used in combination thereof. In addition to the use of isosorbide as a commonly used diol in the preparation of a polyester, the amounts would have been obvious to the skilled artisan.   Thus, applicant(s) “comprises” is open language and does not exclude those additional moieties , e.g. isosorbide, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ particular diol and amounts as known in the art, since applicants’ language allows for the use of additional known diols as shown in paragraphs [0078], [0079], [0080], [0081] of ‘200 and it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971). One would have been motivated to employ particular amounts and/or parameters as known in the art, since, the primary reference discusses the generally use of such and generally, it is prima facie obvious to determine workable or optimal values within a prior art disclosure through the application of routine experimentation. See In re Aller, 105 USPQ 233, 235 (CCPA 1955); In re Boesch, 205 USPQ 215 (CCPA 1980); and In re Peterson, 315 F.3d 1325 (CA Fed 2003). 

With regard to claim 9,

the amorphous composition of claim 4 wherein the cyclobutanediol is 2-2-4-4- tetramethyl-1-3-cyclobutanediol, present in an amount of from 45 to 55 mol% of total diol content.

As noted above, reference ‘650, discloses in the abstract amorphous polyesters containing (a) a dicarboxylic acid component having 70 to 100 mole % of terephthalic acid residues, and 0 to 10 mol % of aromatic dicarboxylic acid residues or aliphatic dicarboxylic acid residues; and (b) a glycol component having 10 to 100 mole % of 2,2,4,4-tetramethyl-1, 3, cyclobutanediol residues, and 0 to 90 mol % of 1,4-cyclohexanedimethanol residues; wherein the total mole % of the dicarboxylic acid component is 100 mole %, and the total mole % of the glycol component is 100 mole %.

With regard to claim 10,
 the amorphous composition of claim 4 wherein the cyclohexane dimethanol is 1,3-cyclohexane dimethanol, 1,4-cyclohexane dimethanol, or blends thereof, present in an amount of from 20 to 30 mol% when combined with isophthalic acid or terephthalic acid, or blends thereof, present in an amount of from 20 to 30 mol%.

Reference ‘200, discloses in paragraphs [0069] [0078] [0079] [0080] and [0089] that terephthalic acid may be used in combination of 1,4 cyclohexane dimethanol in the amounts claimed.

Allowable Subject Matter
Claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Information Disclosure Statement
Note that any future and/or present information disclosure statements must comply with 37 CFR § 1.98(b), which requires a list of the publications to include: the author (if any), title, relevant pages of the publication, date and place of publication to be submitted for consideration by the Office. 
Improper Claim Dependency
Prior to allowance, any dependent claims should be rechecked for proper dependency if independent claims are cancelled. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRESSA M BOYKIN whose telephone number is (571)272-1069.  The examiner can normally be reached on M-F 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Terressa Boykin/Primary Examiner, Art Unit 1765